DETAILED ACTION
RE: Triebel
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s reply filed on 6/21/2021 is acknowledged. New claims 53-62 have been added. Claims 29-32, 35-36, 39-42, 44-50 and 53-62 are pending. Claims 1-28, 33-34, 37-38, 43 and 51-52 are canceled. Claims 29 and 31 have been amended.
3.	Claims 29-32, 35-36, 39-42, 44-50 and 53-62 are under examination.

Application Data Sheet
4.	The corrected Application Data Sheet filed on 6/21/2021 is acknowledged. 

Rejections Withdrawn
5.	The rejection of claims 29-42 and 44-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims. 
6.	The rejection of claims 29-42 and 44-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject comprising administering to the subject a recombinant human LAG-3, or a derivative thereof as recited in claim 43, does not reasonably provide enablement for a method of treating cancer in a subject comprising administering to the subject any derivatives of LAG-3 is withdrawn in view of applicant’s amendment to the claims. 
Rejections Maintained
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 29-32, 35-36, 39-42 and 44-50 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006), as evidenced by Shapiro et al. (Haematologica 2017, 102(5):874-882), and Triebel (US 7,109,026B2, Date of Patent: 9/19/2006).
	The response states that independent claims 29 and 31 as amended recite that the blood concentration of LAG-3 protein or derivative thereof is greater than 1ng/ml. Applicant submits that Figure 5 of the present application shows that doses higher than about 6.25 mg IMP321 are required to provide a blood concentration of IMP321 superior to 1 ng/ml for at least 24 hours after subcutaneous injection. For example, a dose of 30 mg of IMP321 was shown in Figure 5 to give a blood concentration exceeding 1 ng/ml after 24 hours. In contrast, Applicant notes that the doses disclosed in the cited Clinical Trial Study NCT00349934 (version 1) (namely 250 and 1250 pg) are over 25 times and 5 times lower, respectively, than the presently claimed doses. As the cited art fails to teach at least the recited dose limitations, the subject matter of the amended claims is not anticipated by the disclosure of Clinical Trial Study NCT00349934 (version 1). 

NCT00359943 (version 1) discloses IMP321 (recombinant soluble LAG-3-Ig fusion protein) phase I study in metastatic breast carcinoma patients (human subjects), the study is performed with patients receiving as a first line chemotherapy for metastatic breast carcinoma the standard 6 cycles of paclitaxel (80 mg/m2 at day 1, 8 and 15 of a 4-week cycle). IMP321 at a dose of 250  or 1,250 µg (1.25mg) is subcutaneously administered to the patients one dose every two weeks for a total of 24 weeks, separated by 13-day intervals free of IMP321 administration, one day 2 and 16 of the 4-week cycles, on the day which follows chemotherapy (i.e. about 24 hours after chemotherapy) (under Study Description). IMP321 (which binds MHC class II molecule) at a dose of 1.25 mg is capable of inducing a systemic increase in the number of monocytes in blood of the subject and eliciting a systemic monocyte-mediated immune response, as evidenced by the instant specification (see Example 1, 0.25 mg IMP321 induced systemic increase in the number of monocytes in blood of breast cancer patients and elicited a systemic monocyte-mediated immune response).
The new limitation is interpreted as the blood concentration of a derivative as defined in the claims in the subject is greater than 1 ng/ml for at least 24 hours after administration of the recombinant human LAG-3 protein or derivative thereof to the subject. As evidenced by Shapiro and Triebel, the blood concentration of soluble LAG-3 (a derivative as defined in the claims) in some cancer patients even normal subjects is greater than 1 ng/ml without treatment. Shapiro discloses that the median serum sLAG3 levels for lymphoma patients were 2.5 ng/ml (0.11-6.67) and healthy controls were 0.15 ng/ml (0.09-1.79) (page 877, column 1, last para). Triebel discloses that by using an 
Applicant’s arguments have been carefully considered but are not persuasive.  Although the specification at pages 11, lines 17-20, Example 3 and Fig. 5 discloses that a blood concentration of IMP321 superior to 1 ng/ml for at least 24 hours after s.c. injection could be obtained in patients having metastatic renal cell cancer and injected by IMP321 doses of more than 6 mg, the claims are not limited to a blood concentration of IMP321.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 29-32, 35-36, 39-42, 44-50 and new claims 53-62 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable s 1-17 of U.S. Patent No. 10,232,038, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
	In the reply, applicant requested that the rejection be held in abeyance until the claims are held otherwise allowable. 
	The rejection is maintained as applicant did not argue the rejection and for the reasons set forth in the office action mailed on 2/19/2021.
Regarding the new limitations and new claims, claims 1-17 of U.S. Patent No. 10,232,038 disclose that each dose of the effective plurality of doses of the recombinant human LAG-3 protein, or derivative thereof, is 6-30 mg of IMP321, or a molar equivalent of 6-30 mg of IMP321. Administration of a dose of 6-30 mg of IMP321, or a molar equivalent of 6-30 mg of IMP321 would necessarily result in a blood concentration of greater than 1 ng/ml IMP321 as evidenced by the instant specification (Example 3, page 11, lines 17-20, and Fig. 5).
	 
11.	Claims 29-32, 35-36, 39-42, 44-50 and new claims 53-62 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,579,382, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
	In the reply, applicant requested that the rejection be held in abeyance until the claims are held otherwise allowable. 
	The rejection is maintained as applicant did not argue the rejection and for the reasons set forth in the office action mailed on 2/19/2021.
.

12.	Claims 29-32, 35-36, 39-42, 44-50 and new claims 53-62 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,736,940, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
In the reply, applicant requested that the rejection be held in abeyance until the claims are held otherwise allowable. 
	The rejection is maintained as applicant did not argue the rejection and for the reasons set forth in the office action mailed on 2/19/2021.
Regarding the new limitations and new claims, claims 1-40 of U.S. Patent No. 10,736,940 disclose that the dose of IMP321 is 0.25-30 mg. Administration of a dose of 30 mg of IMP321, or a molar equivalent of 30 mg of IMP321 would necessarily result in a blood concentration of greater than 1 ng/ml IMP321 as evidenced by the instant specification (Example 3, page 11, lines 17-20, and Fig. 5).

s 29-32, 35-36, 39-42 and 44-50 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 6,410,509, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006), as evidenced by Shapiro et al. (Haematologica 2017, 102(5):874-882), and Triebel (US 7,109,026B2, Date of Patent: 9/19/2006).
In the reply, applicant requested that the rejection be held in abeyance until the claims are held otherwise allowable. 
	The rejection is maintained as applicant did not argue the rejection and for the reasons set forth in the office action mailed on 2/19/2021.
The new limitation is interpreted as the blood concentration of a derivative as defined in the claims in the subject is greater than 1 ng/ml for at least 24 hours after administration of the recombinant human LAG-3 protein or derivative thereof to the subject. The combination of claims 1-22 of U.S. Patent No. 6,410,509, and Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006) teaches treating any cancer using human soluble LAG-3 at a dose of 1.25mg. As evidenced by Shapiro and Triebel, the blood concentration of soluble LAG-3 (a derivative as defined in the claims) in some cancer patients even normal subjects is greater than 1 ng/ml without treatment. Shapiro discloses that the median serum sLAG3 levels for lymphoma patients were 2.5 ng/ml (0.11-6.67) and healthy controls were 0.15 ng/ml (0.09-1.79) (page 877, column 1, last para). Triebel discloses that by using an ELISA assay, high concentrations (about 1 ng/ml) of soluble LAG-3 were found in blood of patients with cancer (column 11, lines 33-35). Therefore, the blood concentration of soluble LAG-3 in these cancer patients 

14.	Claims 29-32, 35-36, 39-42 and 44-50 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable 
Claims 3-5 of US 7,109,026,
Claims 1-6 of US 8,425,897,
Claims 16-17 of US 10,874,713,
Claims 64-68, 70-72, 81-82, 84-86, 130-131 and 134-135 of copending Application No. 15/542,466,
Claims 64-75, 78-90 and 93-95 of copending Application No. 16/733,829, 
Claims 42-65 of copending Application No. 16/918,527, and
Claims 64-84 of copending Application No. 17/072,612, in view of Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006).
In the reply, applicant requested that the rejection be held in abeyance until the claims are held otherwise allowable. 
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

16.	Claims 29-32, 35-36, 39-42, 44-50 and new claims 53-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trial Study NCT00349934 (version 1, first posted on 7/10/2006), in view of Triebel (US 7,109,026B2, Date of Patent: 9/19/2006), as evidenced by 2005 FDA Guidance for Industry Estimating the Maximum Safe Starting Dose in Initial Clinical Trials for Therapeutics in Adult Healthy Volunteers.
	NCT00359943 (version 1) discloses IMP321 (recombinant soluble LAG-3-Ig fusion protein) phase I study in metastatic breast carcinoma patients (human subjects), the study is performed with patients receiving as a first line chemotherapy for metastatic breast carcinoma the standard 6 cycles of paclitaxel (80 mg/m2 at day 1, 8 and 15 of a 4-week cycle). IMP321 at a dose of 250  or 1,250 µg (1.25mg) is subcutaneously administered to the patients one dose every two weeks for a total of 24 weeks, separated by 13-day intervals free of IMP321 administration, one day 2 and 16 of the 4-week cycles, on the day which follows chemotherapy (i.e. about 24 hours after chemotherapy) (under Study Description).
IMP321 (which binds MHC class II molecule) at a dose of 1.25 mg is capable of inducing a systemic increase in the number of monocytes in blood of the subject and eliciting a systemic monocyte-mediated immune response, as evidenced by the instant specification (see Example 1, 0.25 mg IMP321 induced systemic increase in the number of monocytes in blood of breast cancer patients and elicited a systemic monocyte-mediated immune response).

Triebel teaches that systemic administration of soluble hLAG-3 directly induces an inhibition of in vivo tumor growth, the inhibition is dose dependent (column 3, lines 5-6, Example IV and Fig.6). Fig. 6 shows that a dose of 250 µg was more effective in inhibition of tumor growth than a dose of 25 µg (Exmaple IV and Fig. 6). For a mouse dose of 25 µg and 250 µg (the average body weight of mice is 20 g), the human equivalent dose is 0.1 mg/kg and 1 mg/kg, respectively (calculated by multiplying the mouse dose by 0.08 according to Table 1 of 2005 FDA Guidance for Industry Estimating the Maximum Safe Starting Dose in Initial Clinical Trials for Therapeutics in Adult Healthy Volunteers, reproduced below). For human subjects having an average body weight of 60 Kg, the dose would be 6 mg and 60 mg respectively. Triebel teaches that by using an ELISA assay, high concentrations (about 1 ng/ml) of soluble LAG-3 were found in blood of patients with cancer (column 11, lines 33-35).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a dose of IMP321 higher than 1.25 mg, for example higher than 6 mg, 6.25 mg or about 30 mg in view of Triebel.  One of ordinary skill in the art would have been motivated to do so because Triebel teaches that systemic administration of soluble hLAG-3 directly induces an inhibition of in vivo tumor growth, and the inhibition is dose dependent (column 3, lines 5-6, Example IV and Fig.6). One of ordinary skill in the art would have a reasonable expectation of success because Triebel teaches that a dose of 250 µg was more effective in inhibition of tumor growth than a dose of 25 µg (Example IV and Fig. 6).


    PNG
    media_image1.png
    582
    679
    media_image1.png
    Greyscale


Furthermore, the determination of useful doses for the claimed methods appears to fall within the scope of routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the different doses recited in the claims for the purpose of finding an optimum dose to use in the claimed methods.
.


Conclusion
17.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643